DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Drawings
3.	The drawings were received on February 23, 2021.  These drawings are accepted.

Election/Restrictions
4.	The amendments to claims 8, 9, 12, and 16 change the scope of the claims from a product claim (a plate cover system) to a product of using claim (a method of operating a plate cover system).  Examiner notes that the Office does not generally permit a shift in invention after an election has been made (see MPEP 819); in this case the election was by original presentation of only product claims (Examiner notes MPEP 806.05(h) details the propriety of restriction between product and process of using claims; MPEP 821.03 describes election by original presentation).  Accordingly, claims 8, 9, 12, and 16 are hereby withdrawn from examination in their current form.  Examiner furthermore notes that the potential shift does not appear on the Interview Summary of February 16, 2021, the substance of which Applicant’s representative agreed is accurate, in the Remarks of February 23, 2021.  



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is not clear what physical structures are limited by the term “a pattered”.  It is believed this is a misspelling of the word “pattern”.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,441,166 (Lucas) in view of US Re. 28,720 (Sedlak).
Regarding claim 1, Lucas teaches a plate cover (10), comprising: 
a member having a closed top (1) conjoined with a continuous sidewall (2) and an open bottom, forming a cavity, wherein the member has a first side (outer surface) and a second side (inner surface), the first side being a portion of the member adjacent the cavity and the second side being a portion of the member subtending the cavity, wherein the member has an inner diameter (measured at dotted line radially inwardly of 41 in Figure 4) and an outer diameter (measured at 41), wherein the continuous sidewall comprises a plurality of sidewall portions (a continuous wall can be read as comprising a plurality of portions), wherein a surface ornamentation of the first side of the continuous sidewall differs from a surface ornamentation of the second side of the continuous sidewall (Examiner notes the term “ornamentation” does not appear in the Specification, and thus there is no explicit definition for the term; the outer surface and inner surface have different ornamentation in that they are inverses of each other, i.e. a convex rib on the outer surface is concave in the inner surface, and thus different; no structure or function is read into the limitation beyond that which is explicitly claimed);
at least one channel (54) formed in a sidewall portion, the at least one channel extending in a direction from the member top to the member bottom, the at least one channel having a mouth that is open (at 30) and a butt that is closed (at 58); 
wherein the at least one channel reduces the inner diameter and the outer diameter of the member at the at least one channel (as seen in Figure 4); 
wherein the at least one channel is configured to receive or be received by at least one channel of another member (covers taught to be stacked in col. 4, lines 30-31; while not explicitly stated, the cover appears capable of use in the intended manner because there are no intervening structures which will prevent the channels from aligning into each other).  
Lucas as applied teaches all limitations substantially as claimed, but fails to teach the member has a plate-engaging portion at or near the member bottom, the plate-engaging portion comprising a stepped feature.
Sedlak teaches a plate cover having a plate-engaging portion at or near the member bottom, and further teaches the equivalence of a plate-engaging feature for a single diameter plate (embodiment of Figures 1-3) with an embodiment for engaging plates of various diameters wherein the plate-engaging portion comprising a stepped feature (48, 50, 52) allowing the cover to attach to plates of different size (col. 5, lines 47-54; see Figures 4-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plate engaging-portion of Lucas, providing the stepped feature as taught to be a known equivalent by Sedlak, motivated by the benefit of allowing the cover to engage plates of various diameter.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 2, the at least one channel comprises a plurality of channels (Lucas 54; clearly shown).  
Regarding claim 3, the plurality of channels are equally spaced around the circumference of the continuous sidewall (Examiner notes the channels are as equidistant from each other as those of the instant invention; Examiner also notes that only some of the channels be selected to create a subgroup of channels which are equally spaced around the circumference; should Applicant disagree with this ground of rejection, see alternate ground of rejection below in view of Hansen).  
Regarding claim 5, the member has a pattern (Lucas 12, 13, 14, 15, 16) formed in or on the first side and/or second side at the member top (clearly shown in Lucas Figures 1 and 3).  
Regarding claim 6, the member comprises plastic (thermoplastic; Lucas col. 2, line 25).  
Regarding claim 7, the member is transparent (Lucas col. 2, line 29).  
	Regarding claim 21, wherein the second side of the closed top has a pattered formed thereon to indicate the location of the at least one channel (Examiner notes the radial lines of the corrugations seen in Figure 1 can direct a user to the channel; Examiner notes no specific structure or resulting function is claimed in connection with the pattern and channel).

Response to Arguments
9.	Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.
a) Applicant argues Lucas fails to teach wherein a surface ornamentation of the first side of the continuous sidewall differs from a surface ornamentation of the second side of the continuous sidewall.
Examiner notes the term “ornamentation” does not appear in the Specification, and thus there is no explicit definition for the term; the outer surface and inner surface have different ornamentation in that they are inverses of each other, i.e. a convex rib on the outer surface is concave in the inner surface, and thus different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733